Citation Nr: 1711594	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-50 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected traumatic arthritis of the left knee.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2010; the transcript is of record.

These issues were remanded in February 2011, November 2014, and June 2016.


FINDINGS OF FACT

1.  The evidence of record is against a finding that a lumbar spine disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

2.  The evidence of record is against a finding that a left hip disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent letters in January and June 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter notified the Veteran regarding the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the back and bilateral ankle service connection claims, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations and an addendum opinion was proffered in June 2016.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements/testimony and treatise materials from the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for disabilities of the lumbar spine and left hip, to include on a secondary basis to a service-connected left knee disability.  Service connection is in effect for traumatic arthritis, left knee, rated 10 percent disabling.  

Service treatment records reflect that the Veteran was treated for left knee problems in service, but are negative for any diagnoses related to the lumbar spine and left hip.  A September 1981 reflects complaints of a painful left leg.  He specifically complained of a burning sensation in the left thigh.  There was slight tenderness of the left thigh.  12/11/2014 VBMS, STR-Medical at 19.  A November 1983 treatment record reflects complaints of back and side pains but this was due to a urinary tract infection.  Id. at 14.  A November 1983 Report of Medical Examination reflects that the 'spine, other musculoskeletal' was clinically evaluated as normal, and with regard to the 'lower extremities' only a disability related to the left knee was reflected.  Id. at 25.  

Review of VA outpatient treatment records on file reflect multiple complaints and objective findings related to the back and hip/thigh.

A June 2000 VA treatment record reflects complaints of low back pain for about one week.  He denied any injury or trauma.  He described the pain as if it was a strained muscle.  He reported that prior chest x-rays revealed minor degenerative
changes into the dorsal spine.  The examiner diagnosed low back pain.  02/23/2011 VBMS, Medical Treatment Record-Government Facility at 26.

A May 2002 VA treatment record reflects an assessment of back pain probably exertional muscle spasm.  08/21/2012 Virtual VA, CAPRI (2002) at 6.  

A May 2002 x-ray examination of the lumbar spine reflects a minor abnormality.  A May 2002 x-ray examination of the thoracic spine reflects early degenerative change.  Id. at 27-8.

An October 2002 x-ray examination of the chest reflects early degenerative changes seen along the dorsal spine.  Id. at 26-7.

A June 2003 VA x-ray examination reflects a normal hip.  A June 2003 VA x-ray examination of the lumbar spine reflects no abnormality.  08/21/2012 Virtual VA, CAPRI (2003-2008) at 460-61.

An August 2003 VA outpatient treatment record reflects left hip and lateral thigh pain and burning sensation.  Id. at 206.

A September 2008 VA treatment record reflects the Veteran's complaints of some numbness on the side of his left thigh from his hip down to the side of his knee.  He states that he does not have any back problems and this never goes below his knee.  12/09/2008 VBMS, Medical Treatment Record-Government Facility at 41.  

An October 2008 VA treatment record reflects pain in the posterolateral aspect of his left hip that radiates down the lateral and anterolateral aspect of his right thigh.  The examiner diagnosed possible meralgia paresthetica possible lumbar radiculopathy.  The examiner commented that his symptoms may be more related to his back or nerve impingement and a neurological evaluation was needed to further define the possible cause for his left lower extremity complaints.  12/18/2008 VBMS, Medical Treatment Record-Government Facility at 38.  

A December 2008 VA treatment record reflects complaints of low back pain of several months duration.  The examiner diagnosed low back pain, probably mechanical.  12/18/2008 VBMS, Medical Treatment Record-Government Facility at 22.  

A December 2008 x-ray examination of the lumbar spine reflects minimal scattered spurs on the vertebral bodies, otherwise negative.   08/21/2012 Virtual VA, CAPRI (2003-2008) at 445.

A February 2009 VA treatment record reflects complaints of left knee problems.  The examiner noted that the Veteran has had increasing complaints of numbness and pain that comes from the left hip area down towards the knee that is not isolated to knee pain.  The examiner diagnosed left lower extremity complaints not isolated to the left knee.  02/26/2009 VBMS, Medical Treatment Record-Government Facility at 29-30.

A March 2009 VA neurological evaluation reflects complaints of numbness and pain in the lateral thigh. The impressions were meralgia paresthetica and possible neuropathy.   08/21/2012 Virtual VA, CAPRI (2008-2012) at 377.

An April 2009 x-ray examination of the hip was negative.  08/21/2012 Virtual VA, CAPRI (2003-2008) at 444-45.

A June 2009 MRI of the lumbar spine showed bilateral neural foraminal stenosis at L4-5 and L5-S1 secondary to hypertrophic facet joint changes and minimal degenerative disc disease L4-5 and L5-S1.  Id. at 442-43.

In April 2009, the Veteran underwent a VA examination.  With regard to the back and left hip, the Veteran reported there was no mechanism of injury or trauma.  He reported the onset of these conditions was in October 2008.  The examiner diagnosed degenerative disc disease lumbar spine consistent with natural aging process.  The examiner found no objective findings of continuity of care or chronicity of condition.  The examiner opined that his low back condition is not caused by or related to treatment in service.  The examiner found no objective findings to support a diagnosis of a left hip condition.  The examiner found no objective findings of continuity of care or chronicity of condition.  The examiner opined that any current condition is not caused by or related to treatment in service. 

In May 2011, the Veteran underwent a VA examination. The examiner diagnosed pain in leg hip and degenerative disc disease of the lumbar spine.  The examiner indicated that x-ray studies were normal and that there were no objective findings to support a diagnosis related to the lumbar and hip area.  The Board notes, however, that the examiner diagnosed degenerative disc disease of the lumbar spine, which does constitute an objective finding.  Thus, it is not clear why an opinion was not proffered.  Also, VA outpatient treatment records reflect assessments related to the left hip or thigh.  Thus, further opinions were sought.

In February 2015, the Veteran underwent a VA examination.  The examiner diagnosed degenerative arthritis, left hip, and neural foraminal stenosis, L4-5 and L5-S1, degenerative joint disease, and minimal degenerative disc disease L4-5 and L5-S1.  The examiner opined that his lumbar spine disability and left hip condition are less likely than not (less than 50% probability) proximately due to or aggravated by his left knee disability.  The examiner stated that there was no leg length discrepancy found clinically or in the chart.  The medical literature does not support a back injury caused by knee pathology unless there is a leg length discrepancy.  Therefore, the examiner opined that it is less likely as not that the Veteran's current back problems were caused by his left knee pathology.  

In March 2016, the Veteran's representative submitted articles pertaining to limping and back pain, and an article pertaining to hip pain.  The articles detail that limping can be the origin of back pain.  The hip pain article states that pain can sometimes be caused by lower back or knee conditions.  03/21/2016 VBMS, Appellate Brief.

In light of receipt of the treatise material, an addendum opinion was sought.

In June 2016, a VA examiner opined that it is less likely as not that the Veteran's spondylosis is caused by or a result of or aggravated beyond natural progression by his left knee traumatic arthritis because of lack of medical nexus.  The examiner stated that knee arthritis is not a recognized cause or risk factor for thoracolumbar spondylosis.  The examiner cited to medical studies that degeneration of the spine is an inevitable consequence of aging.  The examiner cited to the AMA Guides Newsletter Jul/Aug 2009 which shows that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  The examiner noted that while the Veteran is competent to report symptoms and history, he is not medically qualified to make a diagnosis or discuss medical nexus.  The examiner stated that simply because of our natural tendency to identify a specific cause for every effect and because of the high prevalence of symptoms in the lumbar spine, individuals with a damaged limb on one side, will often have back symptoms on a degenerate basis alone and then attribute them to their limb impairment.  

With regard to the left hip, the examiner opined that it is less likely as not that the radiating pain or numbness is caused by or a result of left hip degenerative joint disease or left knee arthritis, because these symptoms are diagnosed as a neurological condition, meralgia paresthetica, which is unrelated to hip/knee joints; hip degenerative joint disease and traumatic arthritis of (left) knee are not recognized causes of meralgia paresthetica.  The majority of meralgia paresthetica cases result from entrapment of the lateral femoral cutaneous nerve as it passes under the inguinal ligament.  The most frequent associated conditions are obesity, diabetes mellitus, and older age.  Additional associations include large abdomens with overlying panniculus, tight belts or garments around the waist, scar tissue near the lateral aspect of the inguinal ligament.  It is less likely as not that the Veteran's left hip degenerative joint disease is caused by or a result of or aggravated beyond natural progression by traumatic arthritis of left knee because of lack of medical nexus.  The examiner stated that advanced age is one of the strongest risk factors associated with osteoarthritis (degenerative joint disease).  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.  Obesity may be the strongest modifiable risk factor for osteoarthritis, but the risk varies by joint.  The association is strongest for the knees and hands but is less consistent for the hip.  Genetic factors are implicated in the development of osteoarthritis via the results of conventional twin and non-twin sibling, population, and modern molecular studies.  However, no genetic studies are available on this Veteran to know if such a risk exists.  Regarding lay statements, while the Veteran is competent to report symptoms and history, he is not medically qualified to make a diagnosis or discuss medical nexus.

The evidence of record does not support a finding that the Veteran's current lumbar spine and left hip disabilities manifested in service or that they are due to service.  As detailed, service treatment records do not reflect any treatment for chronic conditions associated with the lumbar spine and left hip, and chronic disabilities were not diagnosed until many years after separation from service.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Likewise, the April 2009 VA examiner proffered a negative etiological opinion.  Moreover, the Veteran does not assert that his disabilities are directly due to service.

The findings and opinions by the February 2015 and March 2016 VA examiners results in a finding that the Veteran's current lumbar spine and left hip disabilities are not due to or aggravated by a service-connected disability.  

The Board finds that the VA examiners' opinions are the most probative of record as the opinions were based on a review of the evidence and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report and opinions, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has a current lumbar spine disability or left hip disability that are related to service or due to or aggravated by a service-connected disability.  There are no contrary opinions of record.  

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between limping and back/hip pain/problems.  The Veteran has not presented any medical opinion evidence addressing the question of a relationship between his lumbar spine and left hip disabilities and his service-connected left knee disability, but as the submitted medical literature afforded sufficient indication of the possibility of a link between limping and back/hip pain, this triggered the necessity of obtaining a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  As detailed hereinabove, the VA opinions were negative with regard to a relationship to his lumbar spine and left hip disabilities and his service-connected left knee disability.  

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The documents submitted and cited, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  Rather, the only medical opinions of record are from VA examiners who opined that his lumbar spine and left hip disabilities are not due to or aggravated by his left knee disability.  The medical articles submitted by the Veteran are insufficient to establish the required medical nexus opinions for causation.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current lumbar spine and left hip disabilities are due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the in-service entries, post-service diagnoses, and lay contentions of the Veteran, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As detailed, disabilities of the low back and left hip, to include arthritis, were not diagnosed until multiple years after separation from service.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current lumbar spine and left hip disabilities, and a disease or injury in service, or a service-connected disability.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


